Order entered October 1, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00778-CV

                            IN RE JOE WASHINGTON, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 05-21382-Z

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of habeas

corpus as to the criminal contempt order and DISMISS as premature relator’s petition for writ of

habeas corpus as to the civil contempt order.

                                                         /s/   ROBBIE PARTIDA-KIPNESS
                                                               JUSTICE